      Case 4:19-cv-03271 Document 1 Filed on 08/29/19 in TXSD Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION



 UNITED STATES OF AMERICA,              )
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 VERONICA G. BELLAMY,                   )
 JERRY BELLAMY,                         )
                                          Case No. 4:19-cv-3271
 OCWEN LOAN SERVICING, LLC.,            )
 SCIL TEXAS LLC. aka SPEEDY CASH,       )
 PROPEL FINANCIAL SERVICES LLC., and )
 ANN HARRIS BENNETT, as HARRIS          )
 COUNTY                                 )
 TAX ASSESSOR/COLLECTOR.                )
                                        )
                                        )
          Defendants.                   )
 ______________________________________ )


                                          COMPLAINT

       The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the direction

of a delegate of the Attorney General of the United States, and with the authorization and

sanction of a delegate of the Secretary of the Treasury, brings this civil action (1) to reduce to

judgment unpaid restitution-based assessments owed by Veronica G. Bellamy, and (2) to enforce

the associated federal tax liens against certain real properties belonging to her. For its

complaint, the United States alleges as follows:

                               JURISDICTION, VENUE, AND PARTIES

       1.      Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.


                                                 -1-
       Case 4:19-cv-03271 Document 1 Filed on 08/29/19 in TXSD Page 2 of 7



        2.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because the liabilities

arose in this district and the real properties to be foreclosed are located within the district.

        3.      Plaintiff is the United States of America.

        4.      Defendant Veronica G. Bellamy resides in Harris County, Texas, within the

jurisdiction of this Court.

        5.      Defendant Jerry Bellamy is married to Veronica G. Bellamy. He resides in Harris

County, Texas, within the jurisdiction of this Court.

        6.      Defendant Ocwen Loan Servicing, LLC. is joined as a party as required by 26

U.S.C. § 7403(b) because it may claim an interest in one of the properties, i.e. the one located in

Tomball, Texas, upon which the United States seeks to enforce its liens. It may be served via its

registered agent, Corporation Service Company dba CSC - Lawyers Incorporating Service

Company, located at 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

        7.      Defendant Propel Financial Services, LLC. is joined as a party as required by 26

U.S.C. § 7403(b) because it may claim an interest in one of the properties, i.e. the one located in

Tomball, Texas, upon which the United States seeks to enforce its liens. It may be served via its

registered agent, Kohm & Associates, P.C., located at 112 E. Pecan Street, Suite 2810, San

Antonio, TX 78249.

        8.      Defendant SCIL Texas LLC. aka Speedy Cash is joined as a party as required by

26 U.S.C. § 7403(b) because it may claim an interest in the properties upon which the United

States seeks to enforce its liens. It may be served via its registered agent, National Registered

Agents, Inc., located at 1999 Bryan St., Ste. 900 Dallas, TX 75201-3136.

        9.      Defendant Ann Harris Bennett, as the Harris County Tax Assessor/Collector, is

joined as a party as required by 26 U.S.C. § 7403(b) because she may claim an ad valorem tax



                                                  -2-
      Case 4:19-cv-03271 Document 1 Filed on 08/29/19 in TXSD Page 3 of 7



lien interests in the properties upon which the United States seeks to enforce its liens. She may

be served at her place of business: 7300 N Shepherd Dr, Houston, TX 77091



                                    THE SUBJECT PROPERTIES

       10.     The United States seeks to enforce its federal tax liens against two pieces of real

property (the “Real Properties”).

       11.     The title of the first of the Real Properties upon which the United States seeks to

enforce its federal tax liens is jointly owned or held in the name of Veronica G. Bellamy and

Jerry Bellamy, husband and wife, and consists of the land, along with all improvements,

buildings, and appurtenances thereon, now known as and numbered 17315 Champion Lakeway,

Tomball, Texas 77375 (the “Tomball Property”) see Exhibit 1. The legal description of the

Tomball Property is as follows:

       Lot Fourteen (14), in Block One (1) of CHAMPION LAKES ESTATES, SECTION
       ONE(1 ), a subdivision in Harris County, Texas according to the map or plat thereof
       recorded in Film Code No. 458064 of the Map Records of Harris County, Texas.


       12.      Defendants Veronica G. Bellamy and Jerry Bellamy reside at the Tomball

Property, and it is their homestead.

       13.     The title of the second of the Real Properties upon which the United States seeks

to enforce its federal tax liens is owned or held in the name of Veronica Bellamy and Jerry

Bellamy, and consists of the land, along with all improvements, buildings, and appurtenances

thereon, now known as and numbered 12107 Benmore Drive, Houston, Texas 77099 (the

“Houston Property”) see Exhibit 2. The legal description of the Houston Property is as follows:

       LOT SIXTY-SIX (66), IN BLOCK THREE (3), OF HUNTINGTON VILLAGE




                                                -3-
      Case 4:19-cv-03271 Document 1 Filed on 08/29/19 in TXSD Page 4 of 7



       PATIO HOMES, AN ADDITION IN HARRIS COUNTY, TEXAS
       ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME
       243, PAGE 37 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS.

       14.     Upon information and belief, a tenant resides at the Houston Property.


                                       COUNT 1
                  Judgment against Veronica G. Bellamy for Tax Liabilities

       Tax Liabilities

       15.     On April 8, 2009, a federal grand jury sitting in the Southern District of Texas

indicted Veronica G. Bellamy with 31 counts of aiding in the preparation of false tax returns in

violation of 26 U.S.C. § 7206(2), see Exhibit 3.

       16.     On June 10, 2010, Veronica G. Bellamy entered into a plea agreement in which

she pleaded guilty to one of the counts and stipulated that the tax harm to the IRS from her

conduct was $538,024, see Exhibit 4.

       17.     On September 20, 2010, the Court issued a judgment in which it (a) sentenced

Bellamy to a term of imprisonment of 30 months; and (b) ordered Veronica G. Bellamy to pay

$538,024 in restitution to the IRS as part of her sentence, see Exhibit 5. In accordance with 26

U.S.C. § 6201(a)(4), the IRS assessed the restitution amount as a federal income tax owed by

Veronica G. Bellamy.

       18.     Veronica G. Bellamy was released from prison on February 11, 2013.

       19.     Veronica G. Bellamy has neglected, failed and/or refused to pay the full amount

of the criminal restitution debt secured by the federal criminal restitution lien

       20.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the criminal restitution judgment described above to Veronica G. Bellamy. After the

application of statutory interest, penalties, fees, other additions, abatements, payments, and



                                                 -4-
      Case 4:19-cv-03271 Document 1 Filed on 08/29/19 in TXSD Page 5 of 7



credits, the criminal restitution judgment described above had a $964,001.94 unpaid balance due

of as of August 23, 2019, as follows:

                 Tax Year      Amount due to August 23, 2019
                 2002          $36,910.85
                 2003          $249,083.07
                 2004          $364,114.68
                 2005          $313,893.34


       21.     Despite notice and demand for payment, Veronica G. Bellamy has failed,

neglected, or refused to fully pay the criminal restitution judgment described above.

       22.     Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Bellamy is liable to the United States for the criminal restitution judgment in the amount of

$964,001.94 as of August 23, 2019, plus prejudgment and post judgment interest thereon at the

rates set forth in 26 U.S.C. §§ 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

                                        COUNT 2
                              Enforcement of Federal Tax Liens

       23.     Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by Bellamy to pay the criminal restitution judgment described above after notice and

demand, federal tax liens arose on the dates of the assessments, and attached to all property and

rights to property belonging to Veronica G. Bellamy, including the Real Properties.

       24.     Pursuant to 18 U.S.C. § 3613(c), a lien arose on all property and rights to property

of Veronica G. Bellamy on September 20, 2010, the date of the judgment was entered.

       25.     Additionally, on January 5, 2011, the United States Department of Justice

publicly filed a notice of lien (see Exhibit 6) in accordance with 18 U.S.C. § 3613 with the

County Clerk of Harris County, Texas in regard to the criminal restitution judgment.




                                                -5-
       Case 4:19-cv-03271 Document 1 Filed on 08/29/19 in TXSD Page 6 of 7



        26.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce the federal

tax liens described in above against the Real Properties. In particular, the United States is entitled

to have the two Real Properties sold in a judicial sale, or by a receiver appointed for that purpose,

free and clear of all rights, titles, claims, liens, and interests of the parties, including any rights of

redemption, with the proceeds of the sale distributed: first, to pay the costs and expenses of the

sale, including any costs and expenses incurred to secure and maintain the Real Properties;

second, to the defendant Harris County, Texas to pay any real estate taxes due and owing which

are entitled to priority under 26 U.S.C. § 6323(b)(6); third, to the United States to pay the tax

liabilities described above; and, fourth, to the other parties in accordance with the law; or, as

otherwise determined by the Court in accordance with the law.

                                               PRAYER

        WHEREFORE, the United States of America prays for a judgment determining:

    A. That Veronica G. Bellamy is liable to the United States for the assessed Form 1040

        restitution for tax years 2002-2005 in the amount of $964,001.94 as of August 23, 2019,

        plus prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C. §

        6601, 6621 and 28 U.S.C. § 1961(c), until paid;

    B. That the federal tax liens securing the liabilities described in this complaint shall be

        foreclosed or enforced by other court orders against the Real Properties by sale of the

        entire Real Properties in a judicial sale, or by a receiver appointed for that purpose, free

        and clear of all rights, titles, claims, liens, and interests of the parties, including any rights

        of redemption, with the proceeds of the sale distributed: first, to pay the costs and

        expenses of the sale, including any costs and expenses incurred to secure and maintain

        the Real Properties; second, to the defendant Harris County, Texas, to pay any real estate



                                                   -6-
  Case 4:19-cv-03271 Document 1 Filed on 08/29/19 in TXSD Page 7 of 7



   taxes due and owing which are entitled to priority under 26 U.S.C. §6323(b)(6); third, to

   the plaintiff United States to pay the liabilities set forth above; and, fourth, to the other

   parties in accordance with the law; or, as otherwise determined by the Court in

   accordance with the law; and

C. That awards the United States such other and further relief as this Court deems just and

   proper, including its costs incurred in this action and for any surcharge authorized by 28

   U.S.C. § 3011.


                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General

                                           /s/ Ignacio Perez de la Cruz
                                           IGNACIO PEREZ DE LA CRUZ
                                           Attorney in Charge
                                           Massachusetts Bar No. 67261
                                           SDTX Federal ID: 2433910
                                           Ignacio.PerezdelaCruz@usdoj.gov
                                           U.S. Department of Justice
                                           Tax Division
                                           717 N. Harwood, Suite 400
                                           Dallas, Texas 75201
                                           (214) 880-9759 fax: (214) 880-9742
                                           ATTORNEY FOR THE UNITED STATES




                                             -7-
  Case 4:19-cv-03271 Document 1-1 Filed on 08/29/19 in TXSD Page 1 of 2
                       aTE\   TtTLE HOUSTON DIVISION
                       Do ~~o c.;i>7 J-t>o-) 3 ~
VLo .·                                                                                            $16.00



         Date:         May4, 2005




l~
         Grantor:      CHAMPION LAKES LIMITED, A TEXA

         Gra~tor's Mailing Address:
                                         p.o. BC¥ blJD3 '-1

 ~ntee:
         Grantee's Mailing Address:


         Consideration:



         Property (including any improvements):
                 Lot Fourteen (14), In Block One        of CH~PION LAKES ESTATES,
                                                                                                  Dj
                 SECTION ONE (1), a subdivision l           _ ~~nty, Texas according to
                 the map or plat thereof recorde ·- . n F   I:J,de No. 458064 of the Map
                 Records of Harris County, Texas._

         Reservations from and Exceptions to -· nveyan:~ and Warranty: All restrictions,
              easements, rights-of-way, rese · tlons, mf eral and otherwise, ordinances,
              conditions, covenants, and other encumb ,: nces, if any, applicable to and
              enforceable against the above .,·.· ·scribed property as shown in the records of
              safd county, and rights often 1 _ ia:go~ · slon.

                Grantor, for the consideration and su .-~ect to the reservations from and
         exceptions to conveyance and wa~ · grants, sells and conveys to Grantee the
         property, together with all and sin            · hts and appurtenances thereto in any
         wise belonging, to have· and b                   _antee, Grantee's heirs, executors,
         administrators, successors or as!l~ · · ·m e . Grantor binds Grantor and Grantor's
         heirs, executors, administrator ,. . ,.q, successors ~o warrant and forever defend all

         "' Notice of Confidentiality Riubis: If y~u a e a natural person, you may remove or
         strike any of the following inrormation from this instrument before it Is filed for
         record In the public records: Your social security number or your driver's license
         number.

                                                       1




                                                                                            Exhibit
                                                                                       _____________
                                                                                             1
     Case 4:19-cv-03271 Document 1-1 Filed on 08/29/19 in TXSD Page 2 of 2
..
          -.
         and singular the property to Grantee and Grantee's heirs, ex · ors, administrators,
         successors and assigns against every person whomsoever 'Ill ,:~ ~faiming or to
         claim the same or any part thereof.

               When the context requires, singular nouns and   P~~
                                                                 m~-;~,,..,,,...,




        THESTATEOFTEXAS                 )

        COUNTY OF HARRIS                )

              This instrument was acknowledge ~ f~N~ ·
        Schlelack, President ofWoodMark Real        dviso
        is general partner of Woodmarkl Eibsen, -· td., aT




                                                                                    0
                                                                                    U1
                                                                                    :::
                                                                                    :::;....
                                                                                    -=1 -.-,
                                                                                          ~
                                                                                    0"'1

                                                                                    ~ 0
                                                                                     r:;;
                                                                                      0
                                                                                       N
   Case 4:19-cv-03271 Document 1-2 Filed on 08/29/19 in TXSD Page 1 of 2
                                                                                           =- 't8\02.oro2Jll! ~
                                                                                             8TDART TlTU C<liiPAft
            S97:1134                                                                        avau LAiiD. nxu

                                                                                              XXX-XX-XXXX
                                  WARRANTY DEED Wim VENDOR'S LIEN
                                                                               04120191 200627769 5971134               t11.50
         TilE STATE OF TEXAS                        )(
                                                    )(               KNOW ALL MEN BY THESE PRESENTS:
         COUNTY OF HARRIS                           )(


           THAT BERRY L. TAYLOR AND WIFE, FEDORA L. TAYLOR, hereinafter called •orantor• (whether one
         or more), for and in consideration of the sum of Ten Dollars ($10.00) and other good and valuable 'J.~/
         consideration to Grantor paid by JERRY LEE BELLAMY AND WIFE, VERONICA GAIL BELLAMY.C/""L
         hereinaftec called •Grantee• (whether one or more), the receipt of which is hereby ack:nowleaged and
         confessed, and the further consideration of the execution and delivery by Grantee of one certain Promissory
         Note in the principal sum of $",975.00, of even date herewith, payable to the order of RUSSELL
         MORTGAGE & INVESTMENT CO.. INC., hereinafter called •Mortgagee•, bearing interest at the rate
                                                                                                                           ?)
         therein provided; said Note containing the usual reasonable· attorney's fee clause and various a=eration of
         maturity clauses in case of default, and being secured By Vendor's Lien and superior title retained herein in / t._L.l
         favor of said Mortgagee, and being also secured by a Deed of Trust of even date herewith from Grantee to
         GREGORY L. GREGG, Trustee; and

           WHEREAS, Mortgagee has, at the special instance and request of Grantee, paid to Grantor a portion of
         the purchase prlce of the property hereinafter described, . as included in the above-described Note, said
         Vendor's Lien against said property securing the payment of said Note is hereby assigned, transferred and
         delivered to Mortgagee, Grantor hereby conveying to said Mortgagee the said superior tide to said property,
.-. £0   subrogating said Mortgagee to all the rights and remedies of Grantor in the premises by virtue of said liens;


ra.. -:_      has GRANTED, SOLD and CONVEYED, and by lbese presetdS does GRANT, SELL and
. . ~ CONVEY 111110 said Graateo, the following described property, to-wit:


         LOT SIXTY-siX (66}, IN BLOCK THREE (3), OF HUNTINGTON VILLAGE PATIO HOMES,
         AN ADDmON IN BARRIS COUNTY, TEXAS ACCORDING TO THE MA::.> OR PLAT THEREOF
                                                                                                                    0
         RECORDED IN VOLUME 243, PAGE 37 OF THE 1\fAP RECORDS OF HARRIS COUNTY,
         TEXAS.



                                                                                                        Exhibit
                                                                                                _____________
                                                                                                      2




                                                                                               E      ·~     \D
                                                                                                             0)
                                                                                                             >
                                                                                               ~!~~~'       N
                                                                                                             -o
                                                                                                             :;o
                                                                                                                    ~
                                                                                                .;-< ~
                                                                                              ·:::-i •       0      r-
                                                                                              -.n ~         -o      fT1
                                                                                              :<.~ (~\
                                                                                              -i:TJ   't :::..      0

                                                                                              fl            c...l




           TO HAVE AND TO HOLD the above--described premises, together with all and singular, the rights and
         appurtenances thereunto in anywise belonging unto said Grantee, his heirs and assigns, forever. And
         Grantor does hereby bind himself, his heirs, executor:J and administrators, to warrant and forever defend all
         and singular the sai~ premises unto said Grantee, his heirs and assigns, against every person whoiDSOe\•er
         lawfully claiming or to claim the same or any part thereof.

         Page I of 2 pages
         GV4000-I
                     Case 4:19-cv-03271 Document 1-2 Filed on 08/29/19 in TXSD Page 2 of 2
                ..
•   l   '       ..
                                                                                                                   518-DT-2333

            l             Taxes for the current year have been prorated and their payment is assumed by Grantee.
            I
        'I·j
                          This conveyance is made subject to any and all valid and subsisting restrictions, easements, rights of way,
        ·1              reservations, maintenance dlarges together with any lien securing said maintenance charges, zoning laws,
        I
        l
        .1
                        ordinances of municipal and/or other governmental authorities, conditions and covenants, if any, applicable
                        to and enforceable against the above-described property as rhown by the records of the County Clerk of said
                        County•

                            The use of any pronoun herein to refer to Grantor or Grantee shall be deemed a proper reference even
                        though Grantor and/or Grantee may be an individual (either male or female), a corporation, a partnership or
                        a group of two or more individuals,-corporations and/or partnerships, and when this Deed is executed by cr
                        to a corporation, or trustee, the words •heirs, executors and administrators• or •heirs and assigns• shall,
                        with respect to such corporation or trustee, be construed to mean ·successors and assigns•.     ·

                           It is expressly agreed that the Vendor's Lien is retained in favor of the payee of said Note against the
                        above-described property, premises and improvements, until said Note and all interest thereon shall have
                        been fully paid according to the terms thereof, when this D~ shall become absolute.

                           EXECUTED this 16TH day of APRIL, 1998.




                                                                                                        APR 2 0 1998




                        HOUSTON, TEXAS 77099

                        STA1E   oFJlYIJ.Q.>                      , COUNTY orbr-J--&nl    ,ss:
                           j/llf instrument was acknowled&ed before me on this        1fIJ
                        19~.by BERRY L. TAYLOR and FEDORA L. TAYLOR.




                                                                                 N~




                                                                                                                    • -.:   -~ -, ..... :-..   ••   ••   • .,:'ll "" . ,.   .. • •
                                        · ·~ ,:. ! . 'i·~·· ~) ..J -·- - -~ ••                          '·I·   •
Case
 Case4:19-cv-03271
      4:09-cr-00185 Document
                     Document1-3
                              1 Filed
                                 Filedon
                                       on04/08/09
                                          08/29/19ininTXSD
                                                       TXSD Page
                                                             Page11ofof66




                                                                    Exhibit
                                                                 _____________
                                                                       3
Case
 Case4:19-cv-03271
      4:09-cr-00185 Document
                     Document1-3
                              1 Filed
                                 Filedon
                                       on04/08/09
                                          08/29/19ininTXSD
                                                       TXSD Page
                                                             Page22ofof66
Case
 Case4:19-cv-03271
      4:09-cr-00185 Document
                     Document1-3
                              1 Filed
                                 Filedon
                                       on04/08/09
                                          08/29/19ininTXSD
                                                       TXSD Page
                                                             Page33ofof66
Case
 Case4:19-cv-03271
      4:09-cr-00185 Document
                     Document1-3
                              1 Filed
                                 Filedon
                                       on04/08/09
                                          08/29/19ininTXSD
                                                       TXSD Page
                                                             Page44ofof66
Case
 Case4:19-cv-03271
      4:09-cr-00185 Document
                     Document1-3
                              1 Filed
                                 Filedon
                                       on04/08/09
                                          08/29/19ininTXSD
                                                       TXSD Page
                                                             Page55ofof66
Case
 Case4:19-cv-03271
      4:09-cr-00185 Document
                     Document1-3
                              1 Filed
                                 Filedon
                                       on04/08/09
                                          08/29/19ininTXSD
                                                       TXSD Page
                                                             Page66ofof66
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page11of
                                                              of11
                                                                 11




                                                            Exhibit
                                                         _____________
                                                               4
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page22of
                                                              of11
                                                                 11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page33of
                                                              of11
                                                                 11
   Case
   Case4:19-cv-03271
        4:09-cr-00185 Document 1-4
                               27 Filed
                                   Filedon
                                        on01/20/10
                                           08/29/19in
                                                    inTXSD
                                                      TXSD Page
                                                           Page44of
                                                                 of11
                                                                    11




specific performance of the defendant's waivers in this plea agreement of defendant's right to appeal

her sentence or conviction and of defendant's right to file any post-conviction proceedings attacking

her conviction or sentence.

       I 0.    In agreeing to these waivers, defendant is aware that a sentence has not yet been

determined by the Court. The defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that she may have received from her counsel, from the United

States, or from the U.S. Probation Office is a prediction, not a promise, did not induce her guilty

plea, and is not binding on the United States, the U.S. Probation Office, or the Court. The United

States does not make any promise or representation concerning what sentence the defendant will

receive. Defendant further understands and agrees that the United States Sentencing Guidelines are

"effectively advisory" to the Court. United States v. Booker, 125 S.Ct. 738 (2005). Accordingly,

defendant understands that, although the Court must consult the Sentencing Guidelines and must

take them into account when sentencing defendant, the Court is not bound to follow the Sentencing

Guidelines nor to sentence defendant within the calculated guideline range.

       II.     Defendant understands and agrees that each and all waivers in this plea agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                The United States's Agreements

       12.     The United States agrees to each of the following:

       (a)     The defendant's relevant conduct caused a "tax loss" for sentencing purposes of
               approximately $538,024 within the meaning of Sections 2TI.I (a)( I) and 2T4.1 of
               the applicable United States Sentencing Commission's Guidelines Manual
               (''U.S.S.G.") and involved no "sophisticated means" within the meaning ofU.S.S.G.
               Section 2TI.I (b)(2); the defendant understands, however, that any agreement
               between the United States and the defendant regarding her relevant conduct is not
               binding upon the U.S. Probation Office or the U.S. District Court;



                                           Page 4 of II
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page55of
                                                              of11
                                                                 11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page66of
                                                              of11
                                                                 11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page77of
                                                              of11
                                                                 11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page88of
                                                              of11
                                                                 11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page99of
                                                              of11
                                                                 11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page10
                                                             10of
                                                               of11
                                                                  11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-4
                            27 Filed
                                Filedon
                                     on01/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page11
                                                             11of
                                                               of11
                                                                  11
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-5
                            44 Filed
                                Filedon
                                     on09/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page11of
                                                              of66




            Exhibit
         _____________
               5
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-5
                            44 Filed
                                Filedon
                                     on09/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page22of
                                                              of66
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-5
                            44 Filed
                                Filedon
                                     on09/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page33of
                                                              of66
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-5
                            44 Filed
                                Filedon
                                     on09/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page44of
                                                              of66
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-5
                            44 Filed
                                Filedon
                                     on09/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page55of
                                                              of66
Case
Case4:19-cv-03271
     4:09-cr-00185 Document 1-5
                            44 Filed
                                Filedon
                                     on09/20/10
                                        08/29/19in
                                                 inTXSD
                                                   TXSD Page
                                                        Page66of
                                                              of66
                           DEPARTMEN·f OF JUSTICE                 r
                     Case 4:19-cv-03271 Document 1-6 Filed on 08/29/19 in TXSD Page 1 of 1
                                                      V ).ICQ.-F_o_r_O..ptional
                                                                        l. ,.   Use By Recording Office

                      NOTICE OF LIEN FOR FINE AND/OR
                     RESTITUTION IMPOSED PURSUANT TO
 ...\j               THE ANTI-TERRORISM AND EFFECTIVE                                              2011QO.G:55l:·8
~tfJ
1
                        DEATH PENALTY ACT OF 1996                                                  01/05/201-1-.~· ·.RP2·~
                                                                                                             f-11.00

~United States Attorney's Office for
          Serial Number
      SOUTHERN DISTRICT OF TEXAS                                                     2011A18253/001

               NOTICE is h~reby given ofa lien againsttbepropertyofthedefendantnam.ed below. Pursuant to Title 18, United
      States Code, § 3613(c), a fine or an order of restitution imposed pursuant to the provisions of subchapter C of chapter 22 7
      is a lien in favor of the United States upon all property belonging to the person fined or ordered to pay restitution. Pursuant JA2
      to § 3613(d), a notice of lien shall be considered a notice of lien for taxes for the purposes of any State or local law
      providing for ~e filing of a tax lien. The lien arises at th~ time of the entry ofjudgment and continues until the liability
      is satisfied, remitted, or set aside, or until it becomes unenforceable pursuant to § 3613(b).
    .Name of Defendant                                VERONICA BELLAMY
      SSN:                                            ***·**-****
      DOB:                                            ••••• ' 1965                         REAL PROPERTY
 ~Residence:


~Amount of Fine/Restitution                           $538,124.00
                                                                                                                                      D
d Court Imposing Judgment

                                                                                    e
                                                      Houston Division
 "j Court Number                                      4:09-CR.. t85-01
~Date of Judgment                                     September 15,2010
 rDate of Entry of Judgment
1ft
                                                    . September 20, 2010              X                   COUNTY CLERK
~Rate of Interest                                     .260 %                                              HARRIS COUNY, TEXAS

~If payment becomes past due, penalties totaling up to 25 percent of the principal amount past due m:ay arise. 18 U.S.C.
Cl! § 3612(g).                           .                                                       .            .

i;IMPORTANT RELEASE INFORMATION--With respect to the lien listed above, this notice shall operate as a
   certificate of release pursuant to 18 U.S.C. § 3613(b) by operation of law, but no later than Februazy 11. 2033 (twenty
      years plus term of imprisonment).

                                                                                                                                Exhibit
      PLACE OF FILING Harris                 County                                                                          _____________
                                                                                                                                   6


      This notice was prepared and signed at HOUSTON, TX on this 22nd             day of    December . 2010


  ;r~
t/~.'
    RPATI -----                                                                                             FILE FOR RECORD
      Assistant United States Attorney                         RETURN TO:          j/                                 8:00AM
      P. 0. Box 61129                              US ATTORNEY'S OFFICE
      Hotiston, Texas 77208                        AITN: FINANCIAL LITIGATION UNIT (JJLC)                         JAN -5 2011
      Tel: (713) 567-9000                          P. 0. BOX 61129
      Fax: (713) 718-3405                          HOUSTON, TEXAS 77208
